                  THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:16-cr-00052-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                               ORDER
                                )
DEORDRICK BOYKIN,               )
                                )
                   Defendant.   )
_______________________________ )

          THIS MATTER is before the Court on the Defendant’s “Exigent and

Emergent Motion for Compassionate Release” [Doc. 142] and the

Defendant’s Motion for Appointment of Counsel [Doc. 144].

I.        BACKGROUND

          In March 2017, the Defendant Deordrick Boykin was convicted of one

count of conspiracy to distribute and to possess with intent to distribute

heroin and was sentenced to 100 months’ imprisonment. [Doc. 123]. The

Defendant is currently serving this sentence at FCI Forrest City Low, and his

projected release date is July 28, 2023.1




1    See https://www.bop.gov/inmateloc/ (last visited August 6, 2020).


         Case 1:16-cr-00052-MR-WCM Document 145 Filed 08/10/20 Page 1 of 6
      The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) due to the ongoing coronavirus pandemic. [Doc.

142]. Specifically, the Defendant argues that his BOP facility is “nearing

100% infection and poses a compelling support for relief as COVID-19 has

no known cure.” [Id.]. Additionally, the Defendant presents medical records

indicating that he contracted COVID-19 in May 2020, although he was

asymptomatic. The Defendant argues that his asymptomatic status “should

be recognized instead as pre-symptomatic as is the common course and

condition of this virus’[s] evolution.” [Id.].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A).    The Defendant summarily asserts in his motion that he

“exhausted his 30 day notification requirement with the prison’s warden,


                                          2



      Case 1:16-cr-00052-MR-WCM Document 145 Filed 08/10/20 Page 2 of 6
making this issue ripe for this court’s review.” [Doc. 142 at 1]. The record

shows that the Defendant’s administrative request for relief was denied by

the Warden on June 25, 2020. [Doc. 143 at 1]. The record, however, does

not reflect whether the Defendant pursued any administrative appeal. But

assuming arguendo that the Defendant has exhausted his remedies under §

3582(c)(1)(A), the Court will proceed to address the merits of the Defendant’s

motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                  See



2 The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from

                                           3



     Case 1:16-cr-00052-MR-WCM Document 145 Filed 08/10/20 Page 3 of 6
U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      Here, the Defendant relies solely on the current situation at FCI Forrest

City Low to argue that extraordinary and compelling reasons exist to justify

a sentence reduction in his case. Specifically, he contends that the facility

“is nearing 100% infection.” [Doc. 142 at 1]. Contrary to the Defendant’s

arguments, however, as of August 6, 2020, FCI Forrest City Low had only

39 confirmed active cases of COVID-19 within the inmate population and 3

confirmed cases within its staff. Further, Forrest City Low has reported zero

deaths, and 639 prisoners and 4 staff members have recovered from the

virus. See https://bop/gov/coronavirus/ (last accessed August 6, 2020). The

present circumstances at this facility do not constitute extraordinary and




motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                          4



     Case 1:16-cr-00052-MR-WCM Document 145 Filed 08/10/20 Page 4 of 6
compelling reasons to justify the Defendant’s release.               Moreover, the

Defendant has already been diagnosed with COVID-19 and has recovered

without exhibiting symptoms or requiring any medical treatment.                  The

medical records submitted by the Defendant indicate that the Defendant was

placed in isolation on May 14, 2020 after testing positive for COVID-19 and

was asymptomatic at that time.          [See Doc. 143]. The medical records

provided do not indicate that any further medical care was required after that

date. [Id.]. After 27 days, on June 10, 2020, the Defendant was released

from isolation. [Id.].

      These records establish that the Defendant had the virus but ultimately

recovered without exhibiting symptoms or requiring medical care.                 The

Defendant cannot meet his burden of establishing that his risk of contracting

COVID-19 is an extraordinary and compelling reason for a sentence

reduction when he has already contracted—and beaten—the virus.3 For all

these reasons, the Court concludes that the Defendant has failed to establish




3 While it is unclear how long COVID-19 immunity might last following infection, it is
reasonable to assume that the Defendant is not at risk of infection for some time. See
CDC, COVID-19/Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html (last accessed July 9, 2020).


                                          5



     Case 1:16-cr-00052-MR-WCM Document 145 Filed 08/10/20 Page 5 of 6
an “extraordinary and compelling reason” for a sentence reduction under §

3582(c)(A)(1)(i).

      For these reasons, the Defendant’s motion for a sentence reduction is

denied.   Having failed to demonstrate that he is entitled to relief, the

Defendant’s request for the appointment of counsel is also denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Exigent and

Emergent Motion for Compassionate Release” [Doc. 142] is DENIED.

      IT IS FURTHER ORDERED that the Defendant’s Motion for

Appointment of Counsel [Doc. 144] is also DENIED.

      IT IS SO ORDERED.

                              Signed: August 10, 2020




                                       6



     Case 1:16-cr-00052-MR-WCM Document 145 Filed 08/10/20 Page 6 of 6
